DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6-12, 15, and 17-19 of copending Application No. 17/716,947. Although the claims at issue are not identical, they are not patentably distinct from each other because they use different wordings for equivalent meanings. In particular, the limitation of “a first via and a second vias” and the limitation of “a plurality of vias” both means “at least two vias”. In other words, if a reference discloses “a plurality of vias”, the requirement of “a first via and a second vias” is met, and vice versa. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/716,947
17/556,667
1. A multi-die electronic package, comprising: 

a first die in a first mold layer, the first die comprising interconnections; 
a first via and a second via in the first mold layer, the first via and the second via laterally adjacent to a first side of the first die, each of the first via and the second via extending from a top surface of the first mold layer to a bottom surface of the first mold layer; 
a third via and a fourth via in the first mold layer, the third via and the fourth via laterally adjacent to a second side of the first die, each of the third via and the fourth via extending from the top surface of the first mold layer to the bottom surface of the first mold layer; 
a second die electrically coupled to the first die, and the second die electrically coupled to the first via and the second via; 
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die; and 

a second mold layer between and in contact with the second die and the third die, the second mold layer having an upper surface co-planar with an upper surface of the second die, the second mold layer between the second die and the first die, and the second mold layer between the third die and the first die.

6. The multi-die electronic package of claim 1, wherein the upper surface of the second mold layer is co-planar with an upper surface of the third die.

7. The multi-die electronic package of claim 1, wherein the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die.

8. The multi-die electronic package of claim 1, wherein the third die is co-planar with the second die.

9. The multi-die electronic package of claim 1, further comprising: a fourth die between the second die and the third die, the fourth die coupled to the first die.

10. The multi-die electronic package of claim 1, further comprising: a plurality of mid-level interconnects vertically beneath the first die.

11. The multi-die electronic package of claim 6, further comprising: a solder resist beneath the first die, wherein the plurality of mid-level interconnects is in the solder resist.

12. A multi-die electronic package, comprising: 
a first die in a first mold layer, the first die comprising interconnections; 
a first via and a second via in the first mold layer, the first via and the second via laterally adjacent to a first side of the first die, each of the first via and the second via extending from a first surface of the first mold layer to a second surface of the first mold layer; 
a second plurality of vias in the first mold layer, the second plurality of vias laterally adjacent to a second side of the first die, each of the second plurality of vias extending from the first surface of the first mold layer to the second surface of the first mold layer; 
a second die electrically coupled to the first die, and the second die electrically coupled to the first via and the second via; 
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die; and 
a second mold layer between and in contact with the second die and the third die, the second mold layer having a surface co-planar with a surface of the second die, the second mold layer between the second die and the first die, and the second mold layer between the third die and the first die.

15. The multi-die electronic package of claim 12, further comprising: a fourth die in the first mold layer, the fourth die laterally spaced apart from the first die.

17. The multi-die electronic package of claim 12, wherein the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die.

18. The multi-die electronic package of claim 12, wherein the third die is co-planar with the second die.

19. The multi-die electronic package of claim 12, further comprising: a fourth die between the second die and the third die, the fourth die coupled to the first die.

1. A multi-die electronic package, comprising: 

a first die in a first mold layer, the first die comprising interconnections; 
a first plurality of vias in the first mold layer, the first plurality of vias laterally adjacent to a first side of the first die, each of the first plurality of vias extending from a top surface   of the   first mold layer to a bottom surface of the first mold layer; 
a second plurality of vias in the first mold layer, the second plurality of vias laterally adjacent to a second side of the first die, each of the second plurality of vias extending from the top surface of the first mold layer to the bottom surface of the first mold layer; 
a second die electrically coupled to the first die, and the second die electrically coupled to the first plurality of vias; 
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die; and 

a second mold layer between and in contact with the second die and the third die, the second mold layer having an upper surface co-planar with an upper surface of the second die, the second mold layer between the second die and the first die, and the second mold layer between the third die and the first die.

2. The multi-die electronic package of claim 1, wherein the upper surface of the second mold layer is co-planar with an upper surface of the third die.

3. The multi-die electronic package of claim 1, wherein the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die.

4. The multi-die electronic package of claim 1, wherein the third die is co-planar with the second die.

5. The multi-die electronic package of claim 1, further comprising: a fourth die between the second die and the third die, the fourth die coupled to the first die.

6. The multi-die electronic package of claim 1, further comprising: a plurality of mid-level interconnects vertically beneath the first die.

7. The multi-die electronic package of claim 6, further comprising: a solder resist beneath the first die, wherein the plurality of mid-level interconnects is in the solder resist.

8. A multi-die electronic package, comprising: 
a first die in a first mold layer, the first die comprising interconnections; 


a first via in the first mold layer, the first via laterally adjacent to a first side of the first die, and the first via extending from a top surface of the first mold layer to a bottom surface of the first mold layer; 
a second via in the first mold layer, the second via laterally adjacent to a second side of the first die,              and the second via extending from the top surface of            the first mold layer to     the bottom surface         of the first mold layer; 
a second die electrically coupled to the first die, and the second die electrically coupled to the first via; 
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die; and 
a second mold layer between and in contact with the second die and the third die, the second mold layer having a surface co-planar with a surface of the second die, the second mold layer between the second die and the first die, and the second mold layer between the third die and the first die.

9. The multi-die electronic package of claim 8, wherein the surface of the second mold layer is co-planar with a surface of the third die.

10. The multi-die electronic package of claim 8, wherein the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die.

11. The multi-die electronic package of claim 8, wherein the third die is co-planar with the second die.

12. The multi-die electronic package of claim 8, further comprising: a fourth die between the second die and the third die, the fourth die coupled to the first die.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhagavat et al. (U.S. Patent No 10,593,628).
Regarding to claim 1, Bhagavat teaches a multi-die electronic package, comprising:
a first die in a first mold layer, the first die comprising interconnections (Fig. 1, first die 65 in first mold layer including layers 75 and 110, the first die comprising interconnection);
a first plurality of vias in the first mold layer, the first plurality of vias laterally adjacent to a first side of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer (Fig. 1, first plurality of vias 80/115 in the first mold layer 75/110, the first plurality of vias laterally adjacent to left of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer);
a second plurality of vias in the first mold layer, the second plurality of vias laterally adjacent to a second side of the first die, each of the second plurality of vias extending from the top surface of the first mold layer to the bottom surface of the first mold layer (Fig. 1, second plurality of vias 80/115 in the first mold layer 75/110, the second plurality of vias laterally adjacent to right of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer);
a second die electrically coupled to the first die, and the second die electrically coupled to the first plurality of vias (Fig. 1, element 40);
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die (Fig. 1, element 50); and
a second mold layer between and in contact with the second die and the third die (Fig. 1, element 105), the second mold layer having an upper surface co-planar with an upper surface of the second die (Fig. 1, second mold layer 105 having an upper surface co-planar with an upper surface of the second die 40), the second mold layer between the second die and the first die (Fig. 1, second mold layer 105 between the second die 40 and the first die 65), and the second mold layer between the third die and the first die (Fig. 1, second mold layer 105 between the third die 50 and the first die 65).

    PNG
    media_image1.png
    711
    1703
    media_image1.png
    Greyscale

Regarding to claim 2, Bhagavat teaches the upper surface of the second mold layer is co-planar with an upper surface of the third die (Fig. 1, the upper surface of the second mold layer 105 is co-planar with an upper surface of the third die 50).
Regarding to claim 3, Bhagavat teaches the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die (Fig. 1, the second die 40 is electrically coupled to the third die 50 by an electrical pathway directly between the third die 50 and the second die 40, inside die 65).
Regarding to claim 4, Bhagavat teaches the third die is co-planar with the second die (the third die 50 is co-planar with the second die 40).
Regarding to claim 6, Bhagavat teaches a plurality of mid-level interconnects vertically beneath the first die (Fig. 1, plurality of mid-level interconnects vertically beneath the first die 65 (vertically above die 65 in the figure)).
Regarding to claim 8, Bhagavat teaches a multi-die electronic package, comprising:
a first die in a first mold layer, the first die comprising interconnections (Fig. 1, first die 65 in first mold layer including layers 75 and 110, the first die comprising interconnection. Please see other figures for the labels);
a first via in the first mold layer, the first via laterally adjacent to a first side of the first die, and the first via extending from a top surface of the first mold layer to a bottom surface of the first mold layer (Fig. 1, first plurality of vias 80/115 in the first mold layer 75/110, the first plurality of vias laterally adjacent to left of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer);
a second via in the first mold layer, the second via laterally adjacent to a second side of the first die, and the second via extending from the top surface of the first mold layer to the bottom surface of the first mold layer (Fig. 1, second plurality of vias 80/115 in the first mold layer 75/110, the second plurality of vias laterally adjacent to right of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer);
a second die electrically coupled to the first die, and the second die electrically coupled to the first via (Fig. 10, element 40);
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die (Fig. 1, element 50); and
a second mold layer between and in contact with the second die and the third die (Fig. 1, second mold layer 105 between and in contact with the second die 40 and the third die 50),
the second mold layer having a surface co-planar with a surface of the second die, the second mold layer between the second die and the first die, and the second mold layer between the third die and the first die (Fig. 10, the second mold layer 105 having a surface co-planar with a surface of the second die 40, the second mold layer 105 between the second die 40 and the first die 65, and the second mold layer 105 between the third die 50 and the first die 65).
Regarding to claim 9, Bhagavat teaches the surface of the second mold layer is co-planar with a surface of the third die (Fig. 1, the surface of the second mold layer 105 is co-planar with a surface of the third die 50).
Regarding to claim 10, Bhagavat teaches the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die (Fig. 1, the second die 40 is electrically coupled to the third die 50 by an electrical pathway directly between the third die 50 and the second die 40, inside die 65).
Regarding to claim 11, Bhagavat teaches the third die is co-planar with the second die (the third die 50 is co-planar with the second die 40).
Regarding to claim 13, Bhagavat teaches a plurality of mid-level interconnects vertically beneath the first die (Fig. 1, plurality of mid-level interconnects vertically beneath the first die 65 (vertically above die 65 in the figure)).
Regarding to claim 15, Bhagavat teaches a multi-die electronic package, comprising:
a first die in a first mold layer, the first die comprising interconnections (Fig. 1, first die 65 in first mold layer including layers 75 and 110, the first die comprising interconnection. Please see other figures for the labels);
a first plurality of vias in the first mold layer, the first plurality of vias laterally adjacent to a first side of the first die, each of the first plurality of vias extending from a first surface of the first mold layer to a second surface of the first mold layer (Fig. 1, first plurality of vias 80/115 in the first mold layer 75/110, the first plurality of vias laterally adjacent to left of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer);
a second plurality of vias in the first mold layer, the second plurality of vias laterally adjacent to a second side of the first die, each of the second plurality of vias extending from the first surface of the first mold layer to the second surface of the first mold layer (Fig. 1, second plurality of vias 80/115 in the first mold layer 75/110, the second plurality of vias laterally adjacent to right of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer);
a second die electrically coupled to the first die, and the second die electrically coupled to the first plurality of vias (Fig. 1, element 40);
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die (Fig. 1, element 50); and
a second mold layer between and in contact with the second die and the third die (Fig. 1, element 105), the second mold layer having a surface co-planar with a surface of the second die (Fig. 1, second mold layer 105 having an upper surface co-planar with an surface of the second die 40), the second mold layer between the second die and the first die, and the second mold layer between the third die and the first die (the second mold layer 105 between the second die 40 and the first die 65, and the second mold layer 105 between the third die 50 and the first die 65)).
Regarding to claim 16, Bhagavat teaches a plurality of mid-level interconnects vertically beneath the first die (Fig. 1, plurality of mid-level interconnects vertically beneath the first die 65 (vertically above die 65 in the figure)).
Regarding to claim 17, Bhagavat teaches the third die is co-planar with the second die (the third die 50 is co-planar with the second die 40).
Claims 21-23, 25-27, 29, 31-34, 36-38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent Application Publication No 2017/0125379).
Regarding to claim 21, Chen teaches a multi-die electronic package, comprising:
a first die in a first mold layer, the first die comprising interconnections, the first die having an active surface, and the first die having a plurality of through substrate vias (Figs. 11-14, first die 300 in first mold layer 1000, the first die comprising interconnections, the first die having an active surface, and the first die having a plurality of through substrate vias);
a first plurality of vias in the first mold layer, the first plurality of vias laterally adjacent to a first side of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer (Figs. 11-14, first plurality of vias 600 in the first mold layer 1000, the first plurality of vias laterally adjacent to right side of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer 1000);
a second plurality of vias in the first mold layer, the second plurality of vias laterally adjacent to a second side of the first die, each of the second plurality of vias extending from the top surface of the first mold layer to the bottom surface of the first mold layer (Figs. 11-14, second plurality of vias 600 in the first mold layer 1000, the second plurality of vias laterally adjacent to left side of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer 1000);
a second die electrically coupled to the first die, and the second die electrically coupled to the first plurality of vias (Figs. 11-14, element 200-left);
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die (Figs. 11-14, element 200-right); and
a second mold layer between and in contact with the second die and the third die (Figs. 11-14, second mold layer 700 between and in contact with the second die 200-left and the third die 200-right).
Regarding to claim 22, Chen teaches the second mold layer is further along outermost sides of the second die and the third die (Fig. 11).
Regarding to claim 23, Chen teaches the second mold layer has an upper surface co-planar with an upper surface of the second die (Fig. 11).
Regarding to claim 25, Chen teaches the upper surface of the second mold layer is co-planar with an upper surface of the third die (Fig. 11, the upper surface of the second mold layer 700 is co-planar with an upper surface of the third die 200-right).
Regarding to claim 26, Chen teaches the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die (Fig. 11, the second die 200-left is electrically coupled to the third die 200-right by an electrical pathway directly between the third die and the second die, through the first die).
Regarding to claim 27, Chen teaches the third die is co-planar with the second die (Fig. 11, dies 200 are co-planar).
Regarding to claim 29, Chen teaches a plurality of mid-level interconnects vertically beneath the first die (Fig. 13, mid-level interconnects vertically beneath the first die 300).
Regarding to claim 31, Chen teaches a multi-die electronic package, comprising:
a first die comprising interconnections, the first die having a top surface, a bottom surface, a first side and a second side, the second side opposite the first side, and the first die having a plurality of through substrate vias (Figs. 11-14, first die 300 comprising interconnections, the first die having an active surface, and the first die having a plurality of through substrate vias);
a first mold layer laterally adjacent to the first die, the first mold layer in direct contact with the first side and the second side of the first die (Figs. 11-14, first mold layer 1000 laterally adjacent to the first die, the first mold layer in direct contact with the first side and the second side of the first die 300);
a first plurality of vias in and in direct contact with the first mold layer, the first plurality of vias laterally adjacent to a first side of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer (Figs. 11-14, first plurality of vias 600 in the first mold layer 1000, the first plurality of vias laterally adjacent to right side of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer 1000);
a second plurality of vias in and in direct contact with the first mold layer, the second plurality of vias laterally adjacent to a second side of the first die, each of the second plurality of vias extending from the top surface of the first mold layer to the bottom surface of the first mold layer (Figs. 11-14, second plurality of vias 600 in the first mold layer 1000, the second plurality of vias laterally adjacent to left side of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer 1000);
a second die electrically coupled to the first die, and the second die electrically coupled to the first plurality of vias (Figs. 11-14, element 200-left);
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die (Figs. 11-14, element 200-right); and
a second mold layer between and in contact with the second die and the third die (Figs. 11-14, second mold layer 700 between and in contact with the second die 200-left and the third die 200-right).
Regarding to claim 32, Chen teaches he first die has an active surface (Figs. 11-14).
Regarding to claim 33, Chen teaches the second mold layer is further along outermost sides of the second die and the third die (Fig. 11).
Regarding to claim 34, Chen teaches the second mold layer has an upper surface co-planar with an upper surface of the second die (Fig. 11).
Regarding to claim 36, Chen teaches the upper surface of the second mold layer is co-planar with an upper surface of the third die (Fig. 11, the upper surface of the second mold layer 700 is co-planar with an upper surface of the third die 200-right).
Regarding to claim 37, Chen teaches the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die (Fig. 11, the second die 200-left is electrically coupled to the third die 200-right by an electrical pathway directly between the third die and the second die, through the first die).
Regarding to claim 38, Chen teaches the third die is co-planar with the second die (Fig. 11, dies 200 are co-planar).
Regarding to claim 40, Chen teaches a plurality of mid-level interconnects vertically beneath the first die (Fig. 13, mid-level interconnects vertically beneath the first die 300).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagavat et al. (U.S. Patent No 10,593,628), as applied to claim 1 above, in view of Hu (U.S. Patent No 10,453,802).
Regarding to claim 5, Bhagavat does not explicitly disclose a fourth die between the second die and the third die, the fourth die coupled to the first die. Hu discloses second, third, and fourth dies are coupled to a first die (Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhagavat in view of Wu to configure a fourth die between the second die and the third die, the fourth die coupled to the first die, in order to make the package useful for a more applications.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagavat et al. (U.S. Patent No 10,593,628), as applied to claims 1 and 6 above, in view of Hu (U.S. Patent No 10,453,802).
Regarding to claim 7, Bhagavat does not explicitly disclose a solder resist beneath the first die, wherein the plurality of mid-level interconnects is in the solder resist. Hu discloses a solder resist beneath the first die (column 11, lines 38-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhagavat in view of Wu to configure a solder resist beneath the first die in order to prevent solder electrical short, thus to increase reliability. The modification result in plurality of mid-level interconnects is in the solder resist.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagavat et al. (U.S. Patent No 10,593,628), as applied to claim 8 above, in view of Hu (U.S. Patent No 10,453,802).
Regarding to claim 12, Bhagavat does not explicitly disclose a fourth die between the second die and the third die, the fourth die coupled to the first die. Hu discloses second, third, and fourth dies are coupled to a first die (Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhagavat in view of Wu to configure a fourth die between the second die and the third die, the fourth die coupled to the first die, in order to make the package useful for a more applications.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagavat et al. (U.S. Patent No 10,593,628), as applied to claims 8 and 13 above, in view of Hu (U.S. Patent No 10,453,802).
Regarding to claim 14, Bhagavat does not explicitly disclose a solder resist beneath the first die, wherein the plurality of mid-level interconnects is in the solder resist. Hu discloses a solder resist beneath the first die (column 11, lines 38-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhagavat in view of Wu to configure a solder resist beneath the first die in order to prevent solder electrical short, thus to increase reliability. The modification result in plurality of mid-level interconnects is in the solder resist.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagavat et al. (U.S. Patent No 10,593,628), as applied to claim 15 above, in view of Hu (U.S. Patent No 10,453,802).
Regarding to claim 18, Bhagavat does not explicitly disclose a fourth die between the second die and the third die, the fourth die coupled to the first die. Hu discloses second, third, and fourth dies are coupled to a first die (Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhagavat in view of Wu to configure a fourth die between the second die and the third die, the fourth die coupled to the first die, in order to make the package useful for a more applications.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagavat et al. (U.S. Patent No 10,593,628), as applied to claims 15 and 19 above, in view of Hu (U.S. Patent No 10,453,802).
Regarding to claim 20, Bhagavat does not explicitly disclose a solder resist beneath the first die, wherein the plurality of mid-level interconnects is in the solder resist. Hu discloses a solder resist beneath the first die (column 11, lines 38-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhagavat in view of Wu to configure a solder resist beneath the first die in order to prevent solder electrical short, thus to increase reliability. The modification result in plurality of mid-level interconnects is in the solder resist.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No 2017/0125379), as applied to claim 21 above, in view of Hsiung et al. (U.S. Patent No 10,651,126).
Regarding to claim 24, Chen does not explicitly disclose the second mold layer is further between the second die and the first die and between the third die and the first die. Hsiung discloses the second mold layer is between the second die and the first die and between the third die and the first die (Fig. 3E, the second mold layer 324 is between the second die 318 and the first die 310 and between the third die 320 and the first die 310). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Hsiung to configure the second mold layer between the second die and the first die and between the third die and the first die in order to increase insulation, thus to increase reliability.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No 2017/0125379), as applied to claim 21 above, in view of Hu (U.S. Patent No 10,453,802).
Regarding to claim 28, Chen does not explicitly disclose a fourth die between the second die and the third die, the fourth die coupled to the first die. Hu discloses second, third, and fourth dies are coupled to a first die (Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Wu to configure a fourth die between the second die and the third die, the fourth die coupled to the first die, in order to make the package useful for a more applications.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No 2017/0125379), as applied to claims 21 and 29 above, in view of Hu (U.S. Patent No 10,453,802).
Regarding to claim 30, Chen does not explicitly disclose a solder resist beneath the first die, wherein the plurality of mid-level interconnects is in the solder resist. Hu discloses a solder resist beneath the first die (column 11, lines 38-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Wu to configure a solder resist beneath the first die in order to prevent solder electrical short, thus to increase reliability. The modification result in plurality of mid-level interconnects is in the solder resist.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No 2017/0125379), as applied to claim 31 above, in view of Hsiung et al. (U.S. Patent No 10,651,126).
Regarding to claim 35, Chen does not explicitly disclose the second mold layer is further between the second die and the first die and between the third die and the first die. Hsiung discloses the second mold layer is between the second die and the first die and between the third die and the first die (Fig. 3E, the second mold layer 324 is between the second die 318 and the first die 310 and between the third die 320 and the first die 310). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Hsiung to configure the second mold layer between the second die and the first die and between the third die and the first die in order to increase insulation, thus to increase reliability.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No 2017/0125379), as applied to claim 31 above, in view of Hu (U.S. Patent No 10,453,802).
Regarding to claim 39, Chen does not explicitly disclose a fourth die between the second die and the third die, the fourth die coupled to the first die. Hu discloses second, third, and fourth dies are coupled to a first die (Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Wu to configure a fourth die between the second die and the third die, the fourth die coupled to the first die, in order to make the package useful for a more applications.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No 2017/0125379), as applied to claims 31 and 40 above, in view of Hu (U.S. Patent No 10,453,802).
Regarding to claim 41, Chen does not explicitly disclose a solder resist beneath the first die, wherein the plurality of mid-level interconnects is in the solder resist. Hu discloses a solder resist beneath the first die (column 11, lines 38-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Wu to configure a solder resist beneath the first die in order to prevent solder electrical short, thus to increase reliability. The modification result in plurality of mid-level interconnects is in the solder resist.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828